     Case 3:18-cv-04881-JSC Document 259-1 Filed 03/11/21 Page 1 of 5


 1   David C. Marcus (SBN 158704)
     david.marcus@wilmerhale.com
 2   Christopher T. Casamassima (SBN 211280)
     chris.casamassima@wilmerhale.com
 3   Nicholas G. Purcell (SBN 313630)
     nick.purcell@wilmerhale.com
 4   WILMER CUTLER PICKERING
     HALE AND DORR LLP
 5   350 South Grand Avenue, Suite 2400
     Los Angeles, CA 90071
 6   Telephone: +1 213 443 5300
     Facsimile: +1 213 443 5400
 7
     Andrew Dulberg (admitted pro hac vice)
 8   andrew.dulberg@wilmerhale.com
     Sarah R. Frazier (admitted pro hac vice)
 9   sarah.frazier@wilmerhale.com
     WILMER CUTLER PICKERING
10   HALE AND DORR LLP
     60 State Street
11   Boston, MA 02109
     Telephone: +1 617 526 6000
12   Facsimile: +1 617 526 5000

13
     Attorneys for Defendant
14   FIDELITY INVESTMENTS CHARITABLE
     GIFT FUND
15

16                            UNITED STATES DISTRICT COURT

17                          NORTHERN DISTRICT OF CALIFORNIA

18                                 SAN FRANCISCO DIVISION

19

20   EMILY FAIRBAIRN and
     MALCOLM FAIRBAIRN,                         Case No. 3:18-cv-04881-JSC
21
           Plaintiffs,                          DECLARATION OF DAVID C. MARCUS IN
22                                              SUPPORT OF DEFENDANT FIDELITY
               v.                               INVESTMENTS CHARITABLE GIFT
23                                              FUND’S BILL OF COSTS
     FIDELITY INVESTMENTS
24   CHARITABLE GIFT FUND,

25         Defendant.

26

27

28

     Case No. 3:18-cv-04881-JSC                      MARCUS DECLARATION ISO BILL OF COSTS
     Case 3:18-cv-04881-JSC Document 259-1 Filed 03/11/21 Page 2 of 5


 1           I, David C. Marcus, declare as follows:

 2           1.      I am a member of the California Bar and am admitted to practice before this Court.

 3   I am an attorney at Wilmer Cutler Pickering Hale and Dorr LLP (“WilmerHale”), counsel to

 4   Fidelity Investments Charitable Gift Fund (“Fidelity Charitable”) in Case No. 3:18-cv-4881-JSC.

 5   I am familiar with the facts set forth herein, and, if called as a witness, I could and would testify

 6   to each of them under oath.

 7           2.      I make this declaration in support of Defendant Fidelity Charitable’s Bill of Costs.

 8   On February 26, 2021, after a bench trial with trial dates of October 19, 20, 21, 23, 26, 27, and 28,

 9   2020, with closing argument held on December 4, 2020, this Court entered judgment in favor of

10   Fidelity Charitable and against Plaintiffs Emily and Malcolm Fairbairn (“Plaintiffs”) on all of

11   Plaintiffs’ claims. Dkt. 258. Fidelity Charitable is thus the prevailing party in this case.

12           3.      I have reviewed Fidelity Charitable’s Bill of Costs and the documents submitted

13   therewith. The costs included in Fidelity Charitable’s Bill of Costs are correctly stated. Further,

14   these costs were necessarily incurred in connection with the above-captioned case, and, as set forth

15   below, are recoverable by Fidelity Charitable under 28 U.S.C. § 1920, Civil Local Rule 54-3, and

16   relevant case law. In the following paragraphs, I describe the costs Fidelity Charitable expended

17   in defending itself against Plaintiffs’ claims.

18           A.      TRIAL TRANSCRIPTS

19           4.      Fidelity Charitable is entitled to recover costs for trial transcripts where

20   “necessarily obtained for an appeal.” Civil L.R. 54-3(b). See also 28 U.S.C. § 1920(2). Fidelity

21   Charitable obtained the trial transcripts in anticipation of appeal in this case. See Phoenix Techs.

22   Ltd. v. VMWare, Inc., No. 15-cv-01414-HSG, 2018 WL 4700347, at *3 (N.D. Cal. Sept. 30, 2018)

23   (“The Court is satisfied that the cost of Defendant’s daily trial transcript ought to be taxed, given

24   the general practice in this district and the utility of such a transcript on appeal.”).

25           5.      Based on its records, Fidelity Charitable incurred the following costs for trial

26   transcripts for which it seeks to recover: $5,019.30. Attached as Exhibit A are a spreadsheet

27   summarizing these costs, and the true and correct copies of the invoices for these costs.

28
                                                          2
     Case No. 3:18-cv-04881-JSC                                  MARCUS DECLARATION ISO BILL OF COSTS
     Case 3:18-cv-04881-JSC Document 259-1 Filed 03/11/21 Page 3 of 5


 1          B.      DEPOSITION TRANSCRIPTS AND VIDEO

 2          6.      Fidelity Charitable is entitled to recover the costs of deposition transcripts and

 3   deposition video recordings. 28 U.S.C. § 1920(2); Civil L.R. 54-3(c). Civil L.R. 54-3(c)(1)

 4   permits recovery of the “cost of an original and one copy of any deposition (including videotaped

 5   depositions) taken for any purpose in connection with a case.” The Local Rules also allow

 6   recovery for the “cost of reproducing exhibits to depositions … if the cost of the deposition is

 7   allowable.” Civil L.R. 54-3(c)(3).

 8          7.      Based on its records, Fidelity Charitable incurred the following costs for transcripts

 9   and video recordings for the depositions in this case for which it seeks to recover: $74,219.85.

10   Fidelity Charitable also incurred the following costs to reproduce deposition exhibits: $5,950.35.

11   Attached as Exhibit B are a spreadsheet summarizing these costs, and the true and correct copies

12   of the invoices for these costs.

13          C.      REPRODUCTION             AND      EXEMPLIFICATION              OF     DISCOVERY

14          DOCUMENTS

15          8.      Fidelity Charitable is entitled to recover the cost of “reproducing disclosure or

16   formal discovery documents when used for any purpose in the case.” Civil L.R. 54-3(d)(2); 28

17   U.S.C. § 1920(4). Fidelity Charitable incurred such costs by paying third-party vendors to collect,

18   format, convert, store, Bates stamp, archive, OCR, and produce copies of electronically-stored

19   discovery documents to Plaintiffs in accordance with the ESI stipulation agreed to by the parties

20   in this case. Attached as Exhibit C is that stipulation. Dkt. 52. Fidelity Charitable also incurred

21   costs to maintain a discovery database that was necessary to copy, produce and maintain its

22   electronically-stored documents in compliance with the ESI stipulation.            Finally, Fidelity

23   Charitable created copies of discovery documents in preparation for depositions and trial.

24          9.      Based on its records, Fidelity Charitable incurred the following costs for the

25   reproduction of discovery documents for which it seeks to recover: $77,235.00. Attached as

26   Exhibit D are a spreadsheet summarizing these costs, and the true and correct copies of the

27   invoices for these costs.

28
                                                       3
     Case No. 3:18-cv-04881-JSC                                MARCUS DECLARATION ISO BILL OF COSTS
     Case 3:18-cv-04881-JSC Document 259-1 Filed 03/11/21 Page 4 of 5


 1          D.      REPRODUCTION AND EXEMPLIFICATION OF TRIAL EXHIBITS

 2          10.     Fidelity Charitable is entitled to recover the cost of “reproducing trial exhibits …

 3   to the extent that a Judge requires copies to be provided.” Civil L.R. 54-3(d)(4); 28 U.S.C.

 4   § 1920(4). Fidelity Charitable incurred such costs by providing the Court with copies of trial

 5   exhibits and witness binders in accord with the Court’s pretrial order. Dkt. 184. See also, e.g.,

 6   Am. Color Graphics, Inc. v. Travelers Prop. Cas. Ins. Co., 2007 WL 832935, at *5 (N.D. Cal. Mar.

 7   19, 2007) (allowing recovery of costs associated with trial exhibits and necessary witness binders

 8   where “[t]his Court does expect that counsel will provide the Court with a copy of such materials

 9   and a copy to be furnished to opposing counsel”).

10          11.     Based on its records, Fidelity Charitable incurred the following costs for the

11   reproduction of trial exhibits in this case for which it seeks to recover: $3,168.63. Attached as

12   Exhibit E are a spreadsheet summarizing these costs, and the true and correct copies of the

13   invoices for these costs.

14          E.      PREPARATION OF TRIAL DEMONSTRATIVES AND VISUAL AIDS

15          12.     Fidelity Charitable is entitled to recover the costs of preparing demonstratives,

16   videotapes, and visual aids for trial. Civil L.R. 54-3(d)(5); 28 U.S.C. § 1920(4). Civil L.R. 54-

17   3(d)(5) permits recovery of the “cost of preparing charts, diagrams, videotapes, and other visual

18   aids to be used as exhibits … if such exhibits are reasonably necessary to assist the jury or the

19   Court in understanding the issues at the trial.” Fidelity Charitable incurred such costs in the

20   preparation of demonstratives and visual aids to assist the Court in evaluating the issues, exhibits,

21   and testimony at the trial, including complex financial and economic data. Fidelity Charitable

22   incurred a portion of these costs in March 2020, as a jury trial was scheduled in this case for April

23   6, 2020 until it was postponed on March 12, 2020 due to the coronavirus pandemic. However,

24   these costs were reasonably incurred in order to prepare visual aids that were reasonably necessary

25   and were still used at trial in October 2020, and therefore are allowable by law. Fidelity Charitable

26   incurred additional costs of preparing demonstratives and visual aids leading up to and including

27   the October 2020 trial.

28
                                                        4
     Case No. 3:18-cv-04881-JSC                                MARCUS DECLARATION ISO BILL OF COSTS
     Case 3:18-cv-04881-JSC Document 259-1 Filed 03/11/21 Page 5 of 5


 1            13.    Based on its records, Fidelity Charitable incurred the following costs for

 2   preparation of demonstratives and visual aids in this case for which it seeks to recover:

 3   $105,293.69. Attached as Exhibit F are a spreadsheet summarizing these costs, and the true and

 4   correct copies of the invoices for these costs.

 5            F.     WITNESS EXPENSES

 6            14.    Fidelity Charitable is entitled to recover the costs of witness per diem, subsistence,

 7   and mileage expenses for deposition and trial. Civil L.R. 54-3(e); 28 U.S.C. § 1920(3); 28 U.S.C.

 8   § 1821 (allowing a witness to collect fees and allowances when “before a United States Magistrate

 9   Judge, or before any person authorized to take his deposition…”). The travel and associated costs

10   of expert witnesses is also taxable. See Shum v. Intel Corp., 682 F. Supp. 2d 992, 1002-03 (N.D.

11   Cal. 2009) (holding “the travel expenses for each of these witnesses [including expert witness]

12   were reasonably necessary and properly taxed by the Clerk in defendants’ favor”).

13            15.    Based on its records, Fidelity Charitable incurred the following costs for witness

14   expenses at deposition and trial for which it seeks to recover: $552.46. Attached as Exhibit G are

15   a spreadsheet summarizing these costs, and the true and correct copies of the invoices for these

16   costs.

17            I declare under penalty of perjury that the foregoing is true and correct to the best of my

18   knowledge and belief.

19   DATED: March 11, 2021                                         Respectfully submitted,
                                                                   By: /s/ David. C. Marcus
20                                                                 David C. Marcus
                                                                   Christopher T. Casamassima
21                                                                 Sarah Frazier (pro hac vice)
                                                                   Andrew S. Dulberg (pro hac vice)
22                                                                 Nicholas G. Purcell
                                                                   WILMER CUTLER PICKERING
23                                                                 HALE AND DORR LLP
                                                                   350 South Grand Avenue, Suite 2400
24                                                                 Los Angeles, CA 90071
                                                                   Telephone: +1 213 443 5300
25                                                                 Facsimile: +1 213 443 5400
26                                                                 Attorneys for Defendant
                                                                   FIDELITY INVESTMENTS
27                                                                 CHARITABLE GIFT FUND
28
                                                        5
     Case No. 3:18-cv-04881-JSC                                 MARCUS DECLARATION ISO BILL OF COSTS
